Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,290,586. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader in each and every aspect than the patent claims, and are therefore anticipated. as they lack the hook switching based on identification of the patent and merely show detection based hook switching, as well as identification separate from the hook switch process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparksman (US 6,049,701)
1. Sparksman discloses a method comprising: detecting, by a telephone base, a wireless handset that is wirelessly coupled to a power transmitter of the telephone base for wireless charging of the wireless handset using a power receiver of the wireless handset; [Col. 6 lines 41-52]
 and based, in part, on the wireless handset being detected by the telephone base, performing, by the telephone base, hook switching on behalf of the wireless handset.  [Col. 4 lines 21-31, placing the handset on the base operates the switch hook]

2. The method of claim 1, wherein performing the hook switching on behalf of the wireless handset includes: based on a presence of the wireless handset in a charging position on the telephone base, providing an on-hook status on behalf of the wireless handset. [Col. 6 line 41-52, status is provided via an on hook off hook detection circuit] 


5. The method of claim 1, further comprising: determining whether the wireless handset matches the telephone base.  [Col 7 lines 25-34;; a channel and security code are set up when on hook which are then used to identify that the handset has been matched with the base]


 

9. An apparatus comprising: a wireless transceiver configured to wirelessly communicate with a wireless handset; a charging position on a surface of a housing; and a power transmitter positioned proximate to the charging position, and configured to: wirelessly provide power to a power receiver of the wireless handset in order to charge a rechargeable battery of the wireless handset when the wireless handset is in the charging position, [Col. 6 lines 41-52]
 and detect the wireless handset placed in the charging position; and a processor coupled to the power transmitter and configured to perform hook switching on behalf of the wireless handset based, in part, on the power transmitter detecting the wireless handset in the charging position. [Col. 4 lines 21-31]  


16. A telephone comprising: a wireless handset that includes: a handset wireless transceiver, a rechargeable battery, and a power receiver configured to charge the rechargeable battery; and a telephone base that includes: a base wireless transceiver configured to wirelessly communicate with the handset wireless transceiver, a charging position on a surface of a housing, a power transmitter positioned proximate to the charging position, and configured to: wirelessly provide power to the power receiver in order to charge the rechargeable battery when the wireless handset is in the charging position, [Col. 6 lines 41-52, power is inductively supplied to the handset when positioned correctly on the base]
and detect the wireless handset in the charging position, and a processor coupled to the power transmitter and configured to perform hook switching on behalf of the wireless handset based, in part, on the power transmitter detecting the wireless handset in the charging position.  [Col. 4 lines 21-31]

17. The telephone of claim 16, wherein the processor is configured to perform the hook switching further by providing an on-hook status on behalf of the wireless handset based on the power transmitter detecting a presence of the wireless handset in the charging position.  [Col. 4 lines 21-31]

20. The telephone of claim 16, wherein the power transmitter is further configured to: establish an information communication interface, according to a wireless charging protocol, between the power transmitter and the power receiver during wireless charging of the wireless handset; and exchange signals, via the information communication interface, to identify the wireless handset.  [Col 7 lines 25-34;; a channel and security code are set up when on hook which are then used to identify that the handset has been matched with the base]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 6-8 12 14-15 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparksman (US 6,049,701) in view of  Jakubowski (US 20199/0363590 A1).

Regardinc claims 3 12 and 18. Sparksman discloses the method of claim 1, 9 and 16 including a way to identify the base to the handset, but does not expressly disclose identity using the wireless charging protocol.  Jakubowski discloses an analogous cordless phone system wherein further comprising: identifying, by the telephone base, the wireless handset using a wireless charging protocol.  [0046, the interrogation is combined with the transmitting coil, and may operate in accordance with set protocols, such as Qi, see 0067]
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the charging protocol for identification in order to properly connect to correct devices without having to implement further signaling which would waste bandwidth 

Regarding claims 6 and 14. Sparksman discloses the method of claim 1 and 9 using protocols, but does not expressly show establishing a communication interface according to the wireless protocol.  Jakubowski discloses an analogous cordless phone system further comprising: establishing an information communication interface, according to a wireless charging protocol, between the power transmitter and the power receiver during the wireless charging of the wireless handset; and exchanging signals, via the information communication interface, to identify the wireless handset.  [0046, the interrogation is combined with the transmitting coil, and may operate in accordance with set protocols, such as Qi, see 0067]
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the charging protocol to establish communication in order to properly connect to correct devices without having to implement further signaling which would waste bandwidth. 

Regarding claim 7 and 15. Jakubowski discloses the method of claim 6, wherein the wireless charging protocol is a Wireless Power Consortium (WPC) Qi protocol.  [0046, the interrogation is combined with the transmitting coil, and may operate in accordance with set protocols, such as Qi, see 0067]

8. Sparksman discloses the method of claim 1, wherein performing the hook switching on behalf of the wireless handset further includes: upon failure to detect, the wireless handset when the wireless handset is in an on-hook status, providing an off-hook status on behalf of the wireless handset. [col. 6 lines 41-63, wherein the device includes on hook and off hook detection circuit]  but does not disclose a time for the circuit.  It would however be obvious that the status off the detector must update to the circuit.  Jakubowski discloses an analogous device wherein for a predetermined time interval, statuses within the device are updated to update functions.  [0093] Therefore it would have been obvious to one of ordinary skill in art at the time of filing to update and provide on hook or off hook status after a predetermined interval in order to make sure the status within the system is up to data and to avoid unnecessary signaling or missed calls due to improper hook switching. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648